Citation Nr: 9913851	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's income is excessive for the payment 
of improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, whereby the appellant's application for death pension 
benefits was denied on the basis that her household income 
exceeded the maximum allowable rate established by VA laws 
and regulations.


FINDINGS OF FACT

The appellant's household income is in excess of $10,559.


CONCLUSION OF LAW

The appellant's countable household income is in excess of 
the maximum amount allowable for payment of death pension 
benefits to a widow with three dependents.  38 U.S.C.A. § 
1521(a),(c) (West 1991); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 
3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that she should be awarded improved 
death pension benefits.  She maintains that the veteran's 
funeral expenses decrease her countable income sufficiently 
to enable her to meet the income requirements for pension 
benefits.

The veteran died on May [redacted], 1998.  The RO received a 
claim for death pension benefits from the appellant on July 14, 
1998.  The appellant indicated that she had three dependent 
children who were permanently incapable of self-support.  The 
application showed that she received Social Security benefits 
of $224 a month for each of her three dependent children.  
The appellant reported that she also received $223.80 a month 
in Social Security benefits on her own behalf.  A June 13, 
1998 letter from the Social Security Administration notes 
that in addition to the appellant's monthly benefits, she was 
sent a lump-sum payment of $255.  This was noted to be a one-
time payment made because of a worker's death.  The 
appellant's yearly income for the first year following her 
application for death pension benefits was $11,004.  [ 
(224+224+224+223.8) multiplied by 12 months, plus 255 
=11,004]

Under the applicable regulations, improved death pension is a 
benefit payable by VA to a veteran's surviving spouse because 
of the veteran's nonservice-connected death.  Basic 
entitlement exists if, among other things, the surviving 
spouse's income is not in excess of the applicable maximum 
pension rate specified in 38 C.F.R. § 3.23, and the pension 
rate is increased in situations where the surviving spouse 
has dependents.  38 U.S.C.A. § 1521(a),(c); 38 C.F.R. § 
3.3(a)(3).  Pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and dependents.  38 U.S.C.A. § 
1521(c); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  
Effective December 1997, the maximum annual rate of improved 
death pension for a surviving spouse with three dependents 
was $10,559.  38 C.F.R. § 3.23(a). 

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).
 
The Board notes that the surviving spouse's annual income of 
$11,004 is in excess of the maximum annual rate of improved 
death pension for a surviving spouse with three dependents, 
$10,559.

The appellant contends that the veteran's funeral expenses 
should be deducted from her countable income and that such 
deduction would make her eligible for death pension benefits. 

Burial expenses paid subsequent to death but prior to date of 
entitlement to pension benefits are not deductible from 
countable income.  38 C.F.R. § 3.272(h).

The effective date for the award of nonservice-connected 
death pension benefits based on a claim received after 
October 1, 1984, will be the first day of the month in which 
the veteran's death occurred if the claim is received within 
45 days after the date of death, otherwise, date of receipt 
of claim.  38 C.F.R. § 3.400(C)(3)(ii).  

The Board notes that the veteran died on May [redacted], 1998.  
The appellant's application for death pension benefits was 
received by VA on July 14, 1998.  Since the application was 
received more than 45 days after the death of the veteran, 
the appellant was entitled to an effective date of July 14, 
1998, the date of receipt of her claim.

The claims file contains a receipt from the funeral home 
which indicates that the appellant paid the veteran's funeral 
expenses on July 13, 1998.

Since the appellant paid the veteran's funeral expenses prior 
to becoming eligible for improved death pension benefits, she 
is not entitled to deduct those expenses from her countable 
income.

The appellant contends that she submitted her claim to her 
representative, the Disabled American Veterans, on July 6, 
1998, within 45 days of the veteran's death.  She asserts 
that she received a receipt from the Disabled American 
Veterans showing July 13, 1998 as the date the application 
was received.  She believes that she was entitled to pension 
benefits prior to the July 13, 1998, date on which she paid 
the veteran's funeral expenses and that those expenses are 
therefore deductible from countable income.  

The Board notes that the date on which the Disabled American 
Veterans received the appellant's application is not material 
to the appellant's claim.  The effective date for eligibility 
for pension benefits hinges on the date on which the 
application was received by VA.  Accordingly, the appellant 
was not entitled to deduct the veteran's funeral expenses 
from her countable income as she paid those expenses on July 
13, 1998, the day before receipt of her application by VA.  
It is unfortunate that the appellant became ineligible to 
receive improved death pension benefits due to there being 
only one day difference between the payment of the veteran's 
funeral expenses and the receipt of her application by VA.  
However, VA is charged with administering the law as it is 
written and, as set forth above, governing legal criteria 
specifically preclude deducting from countable income funeral 
expenses paid before eligibility for death pension benefits.  
In cases where the law and not the evidence is dispositive, 
as is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
veteran's funeral expenses may not be excluded from the 
appellant's countable income, and since the surviving 
spouse's household income exceeds the maximum annual rate of 
death pension for a surviving spouse with three dependents, 
her claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The Board having determined that the surviving spouse's 
countable income is excessive for the payment of improved 
death pension, the appeal is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 


